Opinion
THE COURT.
Stephen Terrill Lee, admitted to practice in 1977, pled no contest in 1984 to soliciting intimidation of a witness by force or threat (Pen. Code, § 653f, subd. (a)). In 1987, this court referred the matter to the State Bar for a hearing, report and recommendation as to whether the facts and circumstances involved moral turpitude or other misconduct warranting discipline and, if so found, the discipline to be imposed.
The State Bar’s report has now been filed. The hearing panel concluded that Lee had solicited the murder of a potential witness against him, and that his actions involved moral turpitude. The hearing panel recommended disbarment. The review department adopted the findings, conclusions and recommendations of the hearing panel with minor amendments.
This court, after reviewing the entire record and briefs, and considering all the facts and circumstances, has concluded that Lee’s conduct did involve moral turpitude, and that disbarment is the proper discipline.
It is ordered that Stephen Terrill Lee be disbarred from the practice of law in this state. It is further ordered that he comply with the requirements of rule 955, California Rules of Court, within the time periods set forth in the resolution adopted by the review department on July 21, 1988. This order is effective 30 days after the filing of this opinion.